NO. 12-15-00198-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

DEVAUGNDRA RASHAD MILLER,                         §       APPEAL FROM THE 3RD
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §       ANDERSON COUNTY, TEXAS

                                      PER CURIAM ORDER
       Devaugndra Rashad Miller appeals his convictions for aggravated robbery, aggravated
kidnapping, burglary of a habitation, and injury to an elderly individual. In Appellant’s sole
issue, he complains that the trial court failed to make findings of fact and conclusions of law
following the hearing on his motion to suppress his statements to the police. Appellant filed a
pretrial motion to suppress the statements, and a hearing was held on the motion. Thereafter, the
trial court denied the motion to suppress. We do not find in the record the trial court’s “order
stating its conclusion as to whether or not the statement[s] w[ere] voluntarily made, along with
the specific finding of facts upon which the conclusion was based,” as required under Texas
Code of Criminal Procedure Article 38.22, Section 6.
        The court of criminal appeals has held that “written findings are required in all cases
 concerning voluntariness. The statute has no exceptions.” See Vasquez v. State, 411 S.W.3d
918, 920 (Tex. Crim. App. 2013). Thus, a court of appeals errs by not abating for the requisite
 findings, even where neither party requested written findings at any level of the proceedings.
 See id. Therefore, we must abate the case, remand it for preparation of an order stating the trial
 court’s conclusions and findings of fact pursuant to Texas Code of Criminal Procedure Article
 38.22, Section 6, and direct that the order be filed in this court in a supplemental clerk’s record.
       Accordingly,

       It is ORDERED that the Honorable Mark Calhoon shall immediately prepare and file
an order including his conclusions and supporting findings of fact regarding the voluntariness
of Appellant’s statements in compliance with Texas Code of Criminal Procedure, Article
38.22, Section 6.

       It is FURTHER ORDERED that a supplemental clerk’s record including the order
and findings be certified to this Court on or before October 31, 2016.

       It is FURTHER ORDERED that the Appellant shall have thirty (30) days from the
date that the supplemental clerk’s record is filed to file any supplemental brief based on the
conclusions and findings of the trial court.

         It is FURTHER ORDERED that the Appellee shall have thirty (30) days from the
date that the Appellant files his supplemental brief, or from the date that Appellant’s time to
file a supplemental brief expires, whichever is earlier, to file any supplemental brief based on
the trial court’s conclusions and findings and the Appellant’s supplemental brief.


       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th
Court of Appeals District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this 30th day
       of September, 2016 A.D.
                                                Respectfully yours,
                                                PAM ESTES,
                                                CLERK



                                                By:
                                                      Katrina McClenny, Chief Deputy Clerk